10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph SMITH, Petitioner-Appellant,v.Thomas R. CORCORAN, Warden, Brockbridge Correction Facility;J. Joseph Curran, Jr., Respondents-Appellees.
No. 92-7069.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 29, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Joseph Smith, Appellant Pro Se.
Annabelle Louise Lisic, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, HALL, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph Smith appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Corcoran, No. CA-92-1243-WN (D. Md. Oct. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED